DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020; 08/24/2020; 12/31/2020 and 03/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/04/2020these drawing are acceptable by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowance according to the Applicant filed the Terminal Disclaimer on 05/11/2021 and Regard to claims 11, (1 and 8) the closest prior art record, Jayanthi (US 8,732,246 B2) teach a method of tracking mobile devices associated with addresses, the method comprising:


Jayanthi alone or in combination are fail to teach or fairly suggest
 wherein the plurality of sets of locational data correspond to each of the plurality of mobile devices and each of the sets of locational data includes a latitude-longitude pairs corresponding to a location of each mobile device of the plurality of mobile devices during a particular event, wherein the event has a first location;
identifying a further location based on the sets of locational data as having a mobile device population that when combined with a mobile device population of the first location corresponds to an expected attendance of the event; and
associating each of mobile device in the mobile device population of the first location and the further location as having attended the event.

Claims 2-7, 9-10 and 12-20 are allowance as being dependent directly or indirectly to the independent to the claims 1, 8 and 11.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.